DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 5, line 19 through page 6, line 2, filed August 16, 2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive. Specifically, Chaix fails to teach the low pressure segment is radially adjacent to the impeller or a wear ring. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of an alternative interpretation of Chaix. In the previous interpretation, the “low pressure segment” of Chaix only included a single portion of the casing, but in an alternative interpretation could include additional portions – including portions which are radially adjacent to an impeller. A further explanation will be put forth in the rejection below.

Claims Status
Applicant elected Species I (Figure 1, sealing support is a tie rod) in the reply filed on May 26, 2021. Claims 1-17 are currently pending and will be examined.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 9, 10-12, 13-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,253,977 to Chaix in view of US 9,482,232 to Andersen and in further view of US 10,724,526 to Lagas.
In Reference to Claim 1
Chaix teaches:
	A multiphase pump for conveying a multiphase process fluid (see column 1, lines 7-13) from a low pressure side (bottom of casing 2 in Figure 1) to a high pressure side (top of casing 2 in Figure 1), comprising:
	a casing (2), the casing having a pump inlet (not numbered, bottom opening in inlet flange 6, see annotated Figure 1) and a pump outlet (28) for the process fluid; 
	a pump rotor (shaft 10) including an impeller (12), and capable of rotating about an axial direction (up and down in Figure 1) arranged within the casing, and configured to convey the process fluid from the pump inlet to the pump outlet; and
	a diffuser (14),
the casing comprises a plurality of stage segments (upper segments 3), and the plurality of stage segments comprise an individual stage-segment (3), a low pressure segment (lower segment 3, flange 6, washer 30 see annotated Figure 1 below) arranged at the pump inlet and a high pressure segment (segment with flange 20) arranged at the pump outlet, the low pressure segment radially adjacent to the impeller, the individual stage-segment arranged between the high pressure segment and the low pressure segment, and
the plurality of stage segments being held together by a sealing support (stud 4) disposed outside the casing (see column 2, line 36 through column 3, line 11 and Figure 1).

    PNG
    media_image1.png
    677
    668
    media_image1.png
    Greyscale

Chaix fails to teach:
	An outer housing, the diffuser including a wear ring, the sealing support is disposed inside the outer housing, and the casing is arranged within the outer housing.
Andersen teaches:
	A pump (1) comprising an outer housing (8) and a casing (9), wherein the casing is arranged within the outer housing (see column 8, lines 42-47, and Figure 1).
Lagas teaches:
	A pump (1) comprising an impeller wear ring (7) disposed between an impeller (36) of the plurality of impellers and a casing (31), and a diffuser wear ring (8) disposed between a shaft (6) and a diffusor (33, see column 8, lines 53-55) (see column 7, line 66 through column 8, line 4, and column 8, lines 17-20, 41-58, column 9, lines 19-35 and Figure 3).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the multiphase pump of Chaix by adding an outer housing as taught by Andersen as both references are directed to pumps having multiple stages, and for the purpose of providing additional protection for the pump components outside of the casing, and
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the multiphase pump of Chaix by adding a diffuser wear ring as taught by Lagas as both references are directed to rotating machines comprising diffusers and a shaft, and for the purpose of accommodating collision of the diffusers and shaft, and extending service life of the pump.
	When modifying the multiphase pump of Chaix with the teachings of Andersen, the outer housing would be positioned outside of the casing, including outside of the sealing support in order to provide protection for the sealing support.
	When modifying the multiphase pump of Chaix with the teachings of Lagas, the low pressure segment would also be radially adjacent to the wear ring, since a wear ring would be added to each diffuser. 
In Reference to Claim 2#
Chaix as modified by Andersen and Lagas teaches:
	The multiphase pump of claim 1, wherein the individual stage-segment is a first individual stage-segment (lowest instance of 3 above the low pressure segment in Figure 1 of Chaix) of a plurality of individual stage-segments, and the plurality of individual stage-segments includes a second stage-segment (upper instance of 3 in Figure 1 of Chaix), the first individual stage-segment and the second individual stage-segment being arranged in tandem between the high pressure segment and the low pressure segment, and the plurality of stage segments are held together by the sealing support.
	Figure 1 of Chaix shows multiple individual stage-segments (3) between the low pressure segment and high pressure segment, wherein the segments are arranged in tandem. Any of the individual stage-segments could be the first or second individual stage-segments, such as the two stage-segments adjacent to the low pressure segment and high pressure segment respectively, where the lower segment is the “first individual stage-segment” and the upper segment is the “second individual stage-segment.”
In Reference to Claim 3#
Chaix as modified by Andersen and Lagas teaches:
	The multiphase pump of claim 1, wherein the pump rotor comprises a shaft (10 of Chaix), the impeller is one of a plurality of impellers (12 of Chaix) arranged in series on the shaft (see Figure 1 of Chaix).
In Reference to Claim 4#
Chaix as modified by Andersen and Lagas teaches:
	The multiphase pump of claim 3, wherein the diffusor is arranged about the shaft, and is disposed between two adjacent impellers of the plurality of impellers for directing the process fluid to the next impeller (see Figure 1 of Chaix).
In Reference to Claim 5#
Chaix as modified by Andersen and Lagas teaches:
	The multiphase pump of claim 4, wherein the wear ring includes two semi-circular rings, the diffusor is axially split into the two semi-circular rings (14A, 14B of Chaix) and the two semi-circular rings are arranged about the shaft (see column 3, lines 52-58 and Figures 4 and 5 of Chaix). Chaix teaches the diffusors are formed in two semi-circular rings, and when modifying the multiphase pump of Chaix with the teachings of Lagas, wear rings would be attached to the diffuser. Therefore, the wear rings would also be axially split into two semi-circular rings.
In Reference to Claim 7#
Chaix as modified by Andersen and Lagas teaches:
	The multiphase pump of claim 3, wherein the individual stage-segment is one of a plurality of first individual stage-segments of a plurality of individual stage-segments, and the plurality of individual stage segments includes a plurality of second individual stage segments, the first individual stage-segments and the second individual stage-segments are individual rings compressed together by the sealing support (see annotated portion of Figure 1 of Chaix below).

    PNG
    media_image2.png
    699
    644
    media_image2.png
    Greyscale

In Reference to Claim 9#
Chaix as modified by Andersen and Lagas teaches:
	The multiphase pump of claim 3, wherein the impellers are helico-axial impellers (see column 1, lines 7-10 of Chaix). 
In Reference to Claim 10#
Chaix as modified by Andersen and Lagas teaches:
	The multiphase pump of claim 2, wherein the plurality of individual stage-segments further comprises a third individual stage-segment (3 of Chaix), the first individual stage-segment being connected to the low pressure segment, the second individual stage-segment being connected to the high pressure segment and the third individual stage-segment being connected to the first individual stage-segment or the second individual stage-segment.
	As explained in the rejection of claim 2, Chaix teaches multiple stage-segments (3). The lowermost segment adjacent to the low pressure segment could be the first individual stage-segment, the uppermost segment adjacent to the high pressure segment could be the second individual stage-segment, and the third individual stage-segment could be either the of segments connected to the first or second individual 
stage-segments.

    PNG
    media_image3.png
    549
    586
    media_image3.png
    Greyscale

In Reference to Claim 11#
Chaix as modified by Andersen and Lagas teaches:
	The multiphase pump of claim 10, wherein the third individual stage-segment is one of a plurality of third individual stage-segments, each third individual stage-segment being connected to an adjacent individual stage-segment of the plurality of individual stage-segments. All of the segments between the third segments in the annotated Figure 1 of Chaix with the rejection of claim 10 can also be considered the “plurality of third individual stage-segments.” 
In Reference to Claim 12#
Chaix as modified by Andersen and Lagas teaches:
	The multiphase pump of claim 3, comprising the impeller and the casing, and the wear ring is disposed between the shaft and the diffuser.
Lagas further teaches an impeller wear ring (7) disposed between an impeller (36) of the plurality of impellers and a casing (31) (see column 8, lines 17-20, 41-58, column 9, lines 19-35 and Figure 3). 
	One having ordinary skill in the art before the effective filing date of the claimed invention would have had the technological capability to further modify the multiphase pump of Chaix as modified by Andersen and Lagas by adding an impeller wear ring as taught by Lagas for the purpose of accommodating collision between the impeller and casing, and extending the service life of the pump.
In Reference to Claim 13#
Chaix as modified by Andersen and Lagas teaches:
	The multiphase pump of claim 1, wherein the multiphase pump is a vertical pump with the pump rotor extending in a vertical direction (see Figure 1 of Chaix).
In Reference to Claim 14#
Chaix as modified by Andersen and Lagas teaches:
	The multiphase pump of claim 1, further comprising a drive (motor unit, not shown, see column 1, lines 23-26 of Chaix) operatively connected to the pump rotor, the drive configured to rotate the pump rotor.
Chaix fails to teach the drive is arranged inside the outer housing of the multiphase pump. 
Andersen teaches a pump (1) having a drive (5) arranged inside the outer housing (8) of the pump (see column 8, lines 42-56 and Figure 1). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the multiphase pump of Chaix as modified by Andersen and Lagas by locating the drive inside the outer housing as taught by Andersen for the purpose of being able to protect the drive.
In Reference to Claim 15#
	Examiner’s comment: claim 15 refers to the pump as being “configured to be installed on the sea ground” which is considered an intended use limitation for the multiphase pump. A prior art structure which is capable of performing the intended use would satisfy the intended use limitation. 
Chaix as modified by Andersen and Lagas teaches:
	The multiphase pump of claim 1, wherein the multiphase pump is configured to be installed on the sea ground (see column 1, lines 10-14 of Chaix). 
In Reference to Claim 17#
Chaix as modified by Andersen and Lagas teaches:
	The multiphase pump of claim 1, wherein the diffuser is one of a plurality of diffusers (14 of Chaix) and the sealing support is disposed between the outer housing and the diffusers (see Figure 1 of Chaix).
	The modification of Chaix with the teachings of Andersen in claim 1 located the outer housing around the sealing support. Therefore, the sealing support would be disposed between the outer housing and the diffusers.

Claim(s) 6, 8, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,253,977 to Chaix as modified by US 9,482,232 to Andersen and US 10,724,526 to Lagas as applied to claim 1 above, and further in view of US 3,032,260 to Latham.
In Reference to Claim 6
Chaix as modified by Andersen and Lagas teaches:
	The multiphase pump of claim 1, comprising the sealing support, the sealing support being connected to a multiplicity of the plurality of stage segments. The sealing support is attached to two of the stage segments (see Figure 1 of Chaix).
Chaix as modified by Andersen and Lagas fails to teach:
	The sealing support is a tie rod. The sealing support of Chaix is a stud (4).
Latham teaches:
	A compressor (10) comprising a casing (12, 14, 16) and a plurality of stage segments (20, 22, 30), wherein the plurality of stage segments are held together by a sealing support (tie rod 37) (see column 2, lines 6-52 and Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the multiphase pump of Chaix as modified by Andersen and Lagas by replacing the stud with a tie rod as taught by Latham as both references are directed to rotary machines having a plurality of segments, and which is a simple substitution of one known fastening device for another which would yield a predictable result. In this case, the predictable result would be a pump comprising a plurality of stage segments fastened together in compression by a threaded device (tie rod).
In Reference to Claim 8#
Chaix as modified by Andersen, Lagas, and Latham teaches:
	The multiphase pump of claim 6, wherein the low pressure segment comprises a first flange (6 of Chaix) and the high pressure segment comprises a second flange (20 of Chaix), the tie rod being connected to the first flange and to the second flange (see Figure 1 of Chaix).
In Reference to Claim 16
Chaix as modified by Andersen and Lagas teaches:
	The multiphase pump of claim 1, comprising the sealing support connected to the low pressure segment and the high pressure segment (see Figure 1 of Chaix).
Chaix as modified by Andersen and Lagas fails to teach:
	The sealing support is a tie rod. The sealing support of Chaix is a stud (4). 
Latham teaches:
	A compressor (10) comprising a casing (12, 14, 16) and a plurality of stage segments (20, 22, 30), wherein the plurality of stage segments are held together by a sealing support (tie rod 37) (see column 2, lines 6-52 and Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the multiphase pump of Chaix as modified by Andersen and Lagas by replacing the stud with a tie rod as taught by Latham as both references are directed to rotary machines having a plurality of segments, and which is a simple substitution of one known fastening device for another which would yield a predictable result. In this case, the predictable result would be a pump comprising a plurality of stage segments fastened together in compression by a threaded device (tie rod).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 8:00-5:30, W, Th: 8:00-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745